—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered September 28, 1990, convicting defendant, after a jury trial, of sodomy in the second degree, attempted sodomy in the second degree and three counts of sexual abuse in the second degree, and sentencing him to concurrent prison terms of 3 to 6 years on the sodomy charge and 1 year for each of the sexual abuse charges, with a consecutive prison term of 2 to 4 years on the attempted sodomy charge, unanimously affirmed.
The defendant was not denied a fair trial by the admission of hearsay testimony under the prompt outcry exception. The testimony was admitted for the limited purpose of establishing the complainant’s credibility, and the jury was properly instructed to consider that evidence for that limited purpose (People v Rice, 75 NY2d 929, 931-932). We also find that the defendant’s sentence was not excessive. Concur — Murphy, P. J., Milonas, Wallach and Kassal, JJ.